Order entered January 8, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01096-CR

                       CHARLES EDWARDS SIELOFF III, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-35795-P

                                             ORDER
       The Court REINSTATES the appeal.

       On October 29, 2012, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Melvyn

Bruder; (3) Mr. Bruder’s explanation for the failure to file appellant’s brief is his workload; and

(4) Mr. Bruder requested thirty days to file appellant’s brief.

       We ORDER appellant to file his brief within thirty days of the date of this order.

Because the brief is three months overdue, no further extensions will be granted. If appellant’s

brief is not filed within the time specified, we will order Melvyn Bruder removed as appellant’s

attorney and order the trial court to appoint new counsel to represent appellant in the appeal.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Teresa Hawthorne, Presiding Judge, 203rd Judicial District Court, and to counsel for

all parties.



                                                  /s/    DAVID W. EVANS
                                                         JUSTICE